NUECES COUNTY COURTHOUSE
CHIEF JUSTICE                                                                901 LEOPARD, lOTH FLOOR
  DORI CONTRERAS                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES                                                                     361-888-0794 (FAX)
  GINA M. BENAVIDES
  NORA L. LONGORIA                                                           HIDALGO COUNTY
  LETICIA HINOJOSA                                                           COURTHOUSE ANNEX III
  JAIME TIJERINA
  CLARISSA SILVA                     @ourt of 9pBesls                        1OO E. CANO, sTH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  KATHY S. MILLS                  @bifiaentb Dirttir;t of Clexss             956-318-2403 (FAX)

                                                                             www.txco   u tts. gov/1 3thco   a


                                          December 16,2021

      Hon. Albert Garcia                            Hon. Raymond L. Thomas Jr.
      County Court at Law No. 6                     RayThomas, PC
      100 N. Closner, N. Annex                      4900-8 N. 1oth st.
      Edinburg, TX 78539                            McAllen, TX 78504
      * DELIVERED VIA E-MAIL -                      * DELIVERED VIA E-MAIL *

      Hon. Joshua Eames-Cepero                      Hon. Mark A. Weitz
      Hajjar Peters LLP                             Weitz Morgan PLLC
      3144 Bee Caves Road                           100 Congress Avenue, Suite 2000
      Austin, TX78746                               Austin, TX78701
      * DELIVERED VIA E-MAIL -                      - DELIVERED VIA E-MAIL -

      Hon. Reynaldo Ortiz                           Ms. Connie Cobb
      Law Office of Reynaldo Ortiz                  400 N. Sam Houston PkwY E
      1305 E. Nolana Ave., Ste. F                   Suite 900 A
      McAllen, TX 78504-61 15                       Houston, TX 77060
      * DELIVERED VIA E-MAIL -                      - DELIVERED VIA REGULAR MAIL *

      Hon. Juan Angel Guerra                        Hon. Brian Buster
      Attorney at Law                               Hajjar Peters, LLP
      1407 N. Stuart Place Road, Ste. B             3144Bee Caves Rd
      Harlingen, TX78552                            Austin, TX78746-5560
      - DELIVERED VIA E.MAIL -                      - DELIVERED VIA E-MAIL -

      Hon. Ricardo Pumarejo Jr.
      Pumarejo Law
      1606 W. 42nd St.
      Austin, TX 78756
      - DELIVERED VIA E.MAIL -

       Re          Cause No. 1 3-21 -00440-CV
                   Tr.Ct.No. CL-21-1 991 -F
       Style       ln re Rojo Entertainment, LLC and Rotu lnvestments, LLC
Case No. 1 3-21 -00440-CV
Page 2


      Enclosed please find an order issued by this Court on this date'

                                        Very trulY Yours,

                                        -/
                                             /M44
                                             /
                                        Kathy S. Mills, Clerk

Enc
cc:   Hon. Arturo Guajardo Jr., County Clerk (DELIVERED VIA E-MAIL)